Citation Nr: 1620123	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a ventral hernia repair.

3.  Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a stroke.

5.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for peripheral neuropathy of both upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).

9.  Entitlement to service connection for acid reflux.

10.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to June 1975 and July 1975 to July 1977.  The matters of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and residuals of a ventral hernia repair are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  The remaining matters are before the Board on appeal from a November 2014 rating decision by that RO.  An August 2015 videoconference hearing before the Board was scheduled at the Veteran's request; he withdrew the hearing request in correspondence received before the date of the hearing.

The claims on appeal involving peripheral neuropathy of both upper and both lower extremities were adjudicated by the RO as claims to reopen, while the claim involving a stroke was adjudicated as an original service connection claim.  A review of the record found that claims of service connection for peripheral neuropathy of both upper and both lower extremities were not addressed by a prior final rating decision.  On the other hand, an unappealed May 2012 rating decision had denied service connection for a stroke.  Therefore, the peripheral neuropathy claims must be addressed de novo and the residuals of a stroke claim must be addressed as a claim to reopen.  The issues have been so characterized.

The Agency of Original Jurisdiction (AOJ) implicitly reopened the Veteran's claims seeking service connection for residuals of a ventral hernia by ordering a March 2012 VA examination in the matter.  Notwithstanding, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of whether new and material evidence has been received to reopen claims of service connection for type 2 diabetes mellitus and residuals of a stroke, and service connection for a variously diagnosed psychiatric disability, peripheral neuropathy of both upper and both lower extremities, OSA, acid reflux, and hiatal hernia are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1984 rating decision denied the Veteran service connection for bilateral hearing loss disability based essentially on a finding that such disability was not shown; an unappealed October 2004 rating decision declined to reopen the claim.
2.  Evidence received since the October 2004 rating decision does not tend to show that the Veteran has a hearing loss disability; does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed November 1984 rating decision denied the Veteran service connection for residuals of a ventral hernia repair based essentially on a finding that the ventral hernia repaired pre-existed his service and the surgery in service was ameliorative, without residuals beyond the usual effects of surgical treatment; an unappealed October 2004 rating decision declined to reopen such claim.

4.  Evidence received since the October 2004 rating decision does not tend to show that the surgery was not ameliorative, or that the Veteran has residuals of the surgery in service beyond the natural consequences of surgery; does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection for residuals of a ventral hernia repair; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received; the claim of service connection for residuals of a ventral hernia repair may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.306, 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2006, May 2010, and July 2010, VA notified the Veteran of the information needed to complete and substantiate his claims, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notice also informed the Veteran of the meaning of "new and material" evidence, and of the specific types of evidence that would substantiate the claims to reopen.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

Additional pertinent evidence has been received since the most recent readjudication of the claims being considered on the merits in a September 2012 supplemental statement of the case (SSOC).  However, the Veteran has waived his right to AOJ initial consideration of such evidence by March 2016 correspondence.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although the Board acknowledges that certain postservice medical records are outstanding (and are being sought on remand), as explained in greater detail below, the Veteran has submitted no new evidence in support of the claims to reopen and, notably, has not alleged or identified any treatment or evaluation for the disabilities addressed herein since the prior final October 2004 denial.  Rather, the evidence received has been in support of his claim seeking service connection for a psychiatric disability (which is being remanded for further development).  June 1984 and March 2012 VA examinations were conducted to evaluate his claimed residuals of a ventral hernia; the reports of those examinations are sufficiently detailed to support a decision on the merits, and are adequate for rating purposes.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that whether there is new and material evidence that raises a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

A November 1984 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a hearing loss disability was not shown.  Thereafter, the Veteran's several attempts to reopen that claim were denied in unappealed rating decisions, most recently in October 2004.  The October 2004 rating decision is the last prior final denial of the claim.  

Evidence in the record at the time of the October 2004 rating decision included the Veteran's STRs (which show a puretone threshold shift during service), service personnel records, lay statements (alleging trouble hearing due to loud noises in service), and VA treatment records (noting occasional complaints of hearing problems but no audiological evaluation or treatment).

Evidence received since the October 2004 rating decision includes updated VA treatment records (which continue to note only occasional complaints of hearing trouble without audiological evaluation or treatment), and additional lay statements (alleging exposure to hazardous noise levels in service without hearing protection).  Notably, allegations of exposure to noise in service were made previously, and are not new.  The other evidence was not previously in the record, and therefore is "new" in that sense.  However, for the evidence to also be material, it must relate positively to a previously unestablished element (i.e., tend to show a current bilateral hearing loss disability).  While the Veteran alleges such disability and VA treatment records include notations of his complaints of decreased hearing, he has not identified any evaluation of or testing for a hearing loss disability since the last prior final denial.  The Veteran's new reports of having a hearing loss disability are not probative evidence in the matter, as hearing loss disability must be established by audiometry.  See 38 C.F.R. § 3.385.  Consequently, even under the low threshold standard for reopening endorsed in Shade, the additional evidence received is not probative evidence that relates positively to the previously unestablished fact needed to substantiate the underlying claim of service connection, and does not raise a reasonable possibility of substantiating such claim.  Accordingly, the Board must find that new and material evidence has not been received, and that the claim of service connection for bilateral hearing loss may not be reopened.

Residuals of a Ventral Hernia Repair

A November 1984 rating decision denied the Veteran service connection for residuals of a ventral hernia repair based essentially on findings that the hernia treated in service pre-existed service and was not shown to have been aggravated in service.  Thereafter, the Veteran's several attempts to reopen that claim were denied by unappealed rating decisions, most recently in October 2004.  The October 2004 rating decision is the last prior final denial of the claim.  

Evidence in the record at the time of the October 2004 rating decision included the Veteran's STRs (noting a November 1972 surgical repair of an 8-month old umbilical hernia without residuals), service personnel records, lay statements (corroborating a ventral hernia repair in service), VA treatment records (noting a history of an umbilical hernia repair in 1972), and a June 1984 VA examination report (noting a diagnosis of post-umbilical hernia repair without recurrence).  

Evidence received since the October 2004 rating decision includes updated VA treatment records (noting a history of umbilical/ventral hernia repair, but no current residuals) and a March 2012 VA examination report (noting a remote diagnosis of ventral hernia in 1972 and a healed postoperative wound from a ventral hernia repair in 1972 with surgical scars totalling an area less than 39 square centimeters and that were not painful or unstable).  Such evidence was not previously in the record, and is therefore "new."  

This claim was previously denied because the underlying umbilical hernia repaired in service pre-existed service (as it had an 8-month history just four months after enlistment), and was not aggravated during service, by the 1972 surgery therein.  Notably, 38 C.F.R. § 3.306 provides that "[t]he usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service."  

Thus, for the new evidence to be considered material, it must tend to show either that the surgery in service was not ameliorative for a pre-existing disability (but rather was needed for disability aggravated in service), or that the surgery in service produced residuals that are not the "usual effects" of surgery (which specifically includes postoperative scars).  In that regard, the Board notes that the only new evidence received is cumulative and redundant of evidence previously of record, and does not tend to show either aggravation of an umbilical hernia in service, or that the Veteran has symptomatic residuals of the 1972 surgery (that are not the usual effects of a hernia repair).  The evidence of residuals in records reflects that they consist of surgical scars normal in size, not unstable, and not painful, i.e., nothing beyond "the usual effects of surgery."  Consequently, even under the low threshold for reopening endorsed in Shade, the new evidence does not relate to a previously unestablished fact necessary to substantiate the underlying claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board must find that new and material evidence has not been received, and that the claim of service connection for residuals of a ventral hernia repair may not be reopened.  

As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.


ORDER

The appeals to reopen claims of service connection for bilateral hearing loss and residuals of a ventral hernia repair are denied.


REMAND

Pertinent postservice treatment records appear to be outstanding.  A review of the record found the Veteran has been receiving (and continues to receive) regular VA treatment for a variously diagnosed psychiatric disability.  However, while the record includes VA treatment records dated from 1995 to September 2012, and a single record from May 2014 (submitted by the Veteran), records of treatment for the periods from September 2012 to May 2014 and any records since May 2014 are not in the Veteran's electronic record before the Board.  Moreover, a VA treatment record notes that the Veteran filed for a claim seeking Social Security Administration (SSA) disability benefits in October 2010; the determination on that claim and medical records considered are not in the record.  Such evidence is constructively before the Board, may contain pertinent information, and must be secured.

The Veteran was afforded VA psychiatric examinations in July 2007 and December 2010.  The July 2007 VA examination report notes a diagnosis of PTSD related to alleged racial abuse in service, but does not include any rationale for the diagnosis or etiological opinion offered.  Similarly, a December 2010 VA examination report notes the Veteran did not meet the diagnostic criteria for PTSD, but relies in part on a finding that the reported racial harassment stressor did not satisfy the criteria for a PTSD stressor (without explaining why that is so).  Notably, the Veteran's allegations of racial harassment stressors in service appear to be corroborated by a report of a January 1974 VA hospital visit (while still in service) and appears to have been significantly stressful, to the extent that the Veteran's mother felt psychiatric intervention was needed.  Furthermore, his allegations of continued racial abuse later in service prompting a transfer from the U.S.S. Shreveport to the U.S.S. Spruance circa 1976 appear to be corroborated by an April 1977 record documenting such a transfer, followed shortly by a May 1977 psychiatric evaluation noting reports of racial abuse.  Thus, it may reasonably be conceded that the Veteran was subjected to racial harassment in service, as he reports.  Under these circumstances, the Board finds the December 2010 VA examiner's explanation of why PTSD was not diagnosed insufficient, and inadequate for rating purposes.  Furthermore, the Veteran's postservice treatment records reflect other psychiatric diagnoses (mood and bipolar disorders) that were not addressed by either VA examination report in the record.  Moreover, the Veteran's STRs include psychiatric evaluations noting adjustment reaction, depressive reaction, and anxiety which also were not addressed by either VA examiner.  In light of the above, a new psychiatric examination to clarify the nature and etiology of the Veteran's variously diagnosed psychiatric disability is necessary.

In addition, a review of the record found that a November 2014 rating decision denied, in pertinent part, the Veteran service connection for OSA, acid reflux, hiatal hernia, and peripheral neuropathy of both upper and both lower extremities, and declined to reopen claims of type 2 diabetes mellitus and residuals of a stroke.  A notice of disagreement (NOD) with the denials in these matters was received in December 2014, but an SOC has not yet been issued.  The filing of a NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record all outstanding clinical records of VA evaluations and/or treatment the Veteran has received for a psychiatric disability, to specifically include complete records of such treatment dated since September 2012.  If any such records are unavailable, the reason for their unavailability must be noted in the record and the Veteran should be so advised.

2. The AOJ should also secure for the record from SSA a copy of the determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered.  If such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

3. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate licensed psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability found/shown by the record (including mood disorder and bipolar disorder).  Specifically, does the Veteran have PTSD related to the acknowledged stressor of racial harassment during service?  

The examiner's response should note that the Veteran's appeal was certified to the Board prior to August 2014, and therefore the DSM-IV applies to his claim, and should include a discussion of all DSM-IV criteria for a diagnosis of PTSD, notation of which criteria are met and which are not met, and an explanation of which criteria must be shown to substantiate a diagnosis of PTSD.

If PTSD is not diagnosed, the examiner must identify the criteria necessary for such diagnosis that are not met.

b. Please identify the likely etiology for each psychiatric disability entity other than PTSD found/shown by the record, specifically indicating whether such is at least as likely as not (a 50 percent or better probability) related to an event or stressor in service (to include the acknowledged racial abuse therein).  

All opinions must include complete rationale.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

5. The AOJ should also issue an appropriate SOC addressing the claims of service connection for OSA, acid reflux, hiatal hernia, and peripheral neuropathy of both upper and both lower extremities, and seeking to reopen claims of service connection for type 2 diabetes mellitus and residuals of a stroke.  The Veteran and his representative should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in that matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, those matters should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


